Dear Mr. Brame:
Your request for an Attorney General's Opinion has been assigned to me for research and reply. You indicated that the Rapides Parish Sales  Use Tax Office has received a request from a landlord of a local retail outlet center seeking the disclosure of the combined gross sales of all merchants located in that center for the past five years. You have asked for our opinion as to the legality of the disclosure of such information and whether the disclosure would violate confidentiality rules.
Louisiana Revised Statutes 47:1508 governs the confidentiality of tax records. That statute mandates that the tax records and files related to the administration or enforcement of tax laws be deemed confidential and privileged. It further provides that no person shall divulge or disclose any information obtained from such records and files except in the administration and enforcement of the tax laws of this state or of a political subdivision of this state. While La.R.S. 47:1508 does provide for limited exceptions to the general rule prohibiting disclosure, none of those exceptions appear to apply here. Therefore, under La.R.S. 47:1508, the Rapides Parish Sales  Use Tax Office is prohibited from disclosing the combined gross sales of all merchants located in a certain retail outlet center for the past five years to the merchants' landlord.
We trust this adequately responds to your request. However, if our office can be of further assistance, please do not hesitate to contact us.
  Yours very truly,
  JAMES D. "BUDDY" CALDWELL Attorney General
  By:__________________ BENJAMIN A. HUXEN II Assistant Attorney General